 1 McGREGOR W. SCOTT
   United States Attorney
 2 ERIC J. CHANG
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-PO-00540-CKD
12                                   Plaintiff,          AMENDED STIPULATION AND ORDER TO
                                                         CONTINUE TRIAL
13                            v.
                                                         DATE: November 13, 2018
14   ANGELINA C. JENKINS,                                TIME: 9:00 a.m.
                                                         COURT: Hon. Carolyn K. Delaney
15                                  Defendant.
16

17
                                                     STIPULATION
18

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.       By previous order, the Court scheduled a court trial to begin on November 13, 2018 at

22 9:00 a.m. By this stipulation, the parties now jointly move to continue the court trial to January 22,

23 2019 at 9:00 a.m.

24 IT IS SO STIPULATED.

25    Dated: October 11, 2018                                 MCGREGOR W. SCOTT
                                                              United States Attorney
26

27                                                            /s/ Eric J. Chang
                                                              ERIC J. CHANG
28                                                            Special Assistant U.S. Attorney

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE        1
      TRIAL
 1
     Dated: October 11, 2018                               /s/ Eric J. Chang for
 2                                                         LINDA ALLISON
                                                           Assistant Federal Defender
 3
                                                           Counsel for Defendant
 4                                                         Angelina C. Jenkins

 5                                                         By agreement via email
 6

 7                                             FINDINGS AND ORDER

 8          IT IS SO ORDERED, that the court trial currently scheduled for November 13, 2018 at 9 a.m. is

 9 continued to January 22, 2019 at 9 a.m.

10 Dated: October 11, 2018

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE     2
      TRIAL
